Citation Nr: 1804648	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to service connected diabetes mellitus, type II.

2.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as secondary to service connected diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus, type II.

5.  Entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to September 1972, to include service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These matters were previously remanded by the Board in May 2015 and October 2016 for further procedural and evidentiary development. 


FINDINGS OF FACT

1.  Chronic kidney disease is not shown to be causally or etiologically related to any disease, injury, or incident in service or the Veteran's presumed in-service exposure to an herbicide agent, and is not caused or aggravated by his service-connected diabetes mellitus.

2.  A CVA is not shown to be causally or etiologically related to any disease, injury, or incident in service or the Veteran's presumed in-service exposure to an herbicide agent, and is not caused or aggravated by his service-connected diabetes mellitus.

3.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service or the Veteran's presumed in-service exposure to an herbicide agent, and is not caused or aggravated by his service-connected diabetes mellitus.

4.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service or the Veteran's presumed in-service exposure to an herbicide agent, and is not caused or aggravated by his service-connected diabetes mellitus.

5.  The Veteran has loss of use of a creative organ, but this is not due to a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic kidney disease, to include as due to exposure to an herbicide agent and/or as service-connected diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R.             §§ 3.102, 3.303, 3.310 (2017). 

2.  The criteria for service connection for a CVA, to include as due to exposure to an herbicide agent and/or as service-connected diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

3.  The criteria for service connection for hypertension, to include as due to exposure to an herbicide agent and/or as service-connected diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R.      §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for erectile dysfunction, to include as due to exposure to an herbicide agent and/or as service-connected diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R.      §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for SMC for loss of use of a creative organ are not met.  38 U.S.C.    § 1114(k) (2012); 38 C.F.R. § 3.350 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, VA treatment records, various private treatment records, Social Security Administration records, VA examination reports and VA addendum opinions have been obtained and considered.  
Furthermore, Board finds there has been substantial compliance with the Board's May 2015 and October 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   The Veteran's VA treatment records and Social Security Administration records have been obtained.  An October 2016 letter requested that the Veteran complete an authorization form to allow VA to obtain records for any private physicians who treated him for his claimed disabilities on appeal.  In addition, the Veteran underwent VA examinations in November 2015 and addendum opinions were obtained in January 2017 to determine the nature and etiology of his claimed disorders.   Therefore, the Board finds that there has been substantial compliance with its May 2015 and October 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).   However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant laws and regulations provide that absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides agents (to include Agent Orange) for all Veterans who served in Vietnam or in or near the Korean Demilitarized Zone (DMZ) during specified periods of time.  See 38 U.S.C.                    § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  In the instant case, the June 2013 Decision Review Officer decision determined that the Veteran had served at or near the demilitarized zone (DMZ) during the required time period.  Therefore, the Veteran's in-service exposure to herbicide agents was conceded.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.       § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, chronic kidney disease, a CVA, hypertension, and erectile dysfunction are not one of those diseases for which service connection will be presumed.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Service Connection

The Veteran asserts that his chronic kidney disease, a CVA, hypertension and erectile dysfunction are related to his diabetes mellitus.  In the alternative, he alleges that these conditions are the result of his in-service exposure to herbicide agents.  He has also asserted that his erectile dysfunction was related to his in-service circumcision in a December 2016 submission.

Service treatment records document that the Veteran underwent a circumcision and that he subsequently complained of pain to the penis in August 1972.  A September 1972 service discharge examination found the Veteran's vascular system, heart, endocrine and genitourinary system to be normal and his blood pressure to be 106/62.  In a September 1972 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since his last separation examination.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his discharge from service in September 1972.   In this case, the clinical evidence first revealed an assessment of hypertension in an October 1996 VA treatment note.  As such, presumptive service connection for hypertension is not warranted. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the Veteran's claims for service connection for chronic kidney disease, a CVA, hypertension and erectile dysfunction on a direct or secondary basis.  While the evidence of record shows the Veteran has been diagnosed with chronic kidney disease, a CVA, hypertension and erectile dysfunction, the probative evidence of record demonstrates that such are not related to his service and that they were not caused or aggravated by his service-connected diabetes mellitus.  In this regards, the Board places great probative weight on the November 2015 opinions and January 2017 addendum opinions.  

With regards to service connection on a direct basis, the VA physician opined in a November 2015 that the claimed chronic kidney disease, a CVA, stroke, hypertension and/or erectile dysfunction were less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician noted that none of the Veteran's conditions were diagnosed within one year of service as his chronic kidney disease was diagnosed in March 2011, his CVA was diagnosed by patient history in February 2005, his hypertension was diagnosed in 1996, his erectile dysfunction was diagnosed in 1991 and diabetes was diagnosed in September 2011.  In a January 2017 VA addendum opinion, a VA physician opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness and that it was less likely than not that the Veteran's circumcision 44 years ago had any relation to his erectile dysfunction diagnosed in 1991.  The physician reasoned that the Veteran's service treatment records were silent for complaints or treatments for the conditions and that all of his in-service blood pressure readings were normal.  The physician further reasoned that the Veteran had a routine circumcision in August 1972, that he had returned for a routine check-up one week later and was healing well, that he was given a profile for no running for three days, that there were no subsequent progress notes which continued complaints of pain or a request for an extension of his running profile, that his exit examinations and history were negative for any complaints of pain or erectile dysfunction and that there were 19 years between his circumcising and his erectile dysfunction as there were no records of any complaints of problems in those 19 years. 

With regards to service connection based on in-service exposure to herbicide agents, the VA physician opined in a January 2017 opinion that the chronic kidney disease, CVA, hypertension and/or erectile dysfunction were less likely than not (less than 50 percent probability) related to the Veteran's in-service exposure to Agent Orange.  The physician reasoned that the Institute of Medicine biennially updated a comprehensive report on the health consequences of Agent Orange exposure based on ongoing evaluation.  The physician noted that the latest update in 2010 found that there was not sufficient medical evidence to establish an association (casually or otherwise) between Agent Orange and chronic kidney disease, hypertension, a CVA, and/or erectile dysfunction.

With regards to service connection for hypertension as secondary to service-connected diabetes mellitus, a VA examiner opined in a November 2015 opinion that it was less likely as not (50 percent or greater probability) that his hypertension was secondary to his diabetes mellitus.  The physician reasoned that the Veteran's hypertension was diagnosed in 1996, prior to his diagnosis of diabetes mellitus in September 2011.  A VA nephrologist opined in a January 2017 that it was unlikely that diabetic kidney disease worsened the Veteran's hypertension.  The nephrologist reasoned that the Veteran's creatinine was 1.3, that he only had microalbuminuria, that there may be another cause here and that obstructive sleep apnea can certainly contribute to resistant hypertension.  A January 2017 addendum opinion from a VA physician opined that it was less than a 50 percent probability that the Veteran's diabetes contributed in aggravated his hypertension beyond its normal progression but that there was "no medical way to completely rule it out any affect."  The physician reasoned that the Veteran's blood pressure has been under good control and was mostly out of control due to sporadic compliance with medications.  The physician noted that the Veteran was diagnosed with hypertension 15 years after his diagnosis of diabetes in 1996, that he started treating his hypertension with one type of medication in 1996, that he was treating it with three types of medication in 2005 and that his diabetes was very mild.  The physician noted that diabetes affected the blood pressure in three ways: 1) by causing increased peripheral resistance by stiffening the blood vessels; 2) diabetic nephropathy and 3); volume expansion.  The physician noted that the Veteran had only recently gotten diabetes as his A1C values had been normal, that these levels were only 7.3 when diagnosed, that diabetes that increased peripheral resistance by arterial stiffening took years, that there was still no evidence of diabetic nephropathy and that slight volume expansion corrects when the blood sugar was under control.  The physician reasoned that there were a lot of changes in the Veteran's blood pressure medications in the first year he was diagnosed with diabetes and that his blood pressure was stabilized when his blood sugar was under control.  The physician further noted that there was no way to show that a patient had diabetic nephropathy unless they also have proteinuria and that the Veteran does not have evidence of any decrease in kidney function.

With regards to service connection for CVA as secondary to service-connected diabetes mellitus, the VA physician opined in a November 2015 opinion that it was less likely than not (less than 50% probability) proximately due to, the result of or aggravated by the Veteran's service connected diabetes mellitus as it was diagnosed in February 2005 by computed tomography (CT) scan and prior to the diabetes that was diagnosed in September 2011.  The physician further reasoned that the Veteran did not have any evidence of a CVA except by his statement that one showed up on a computed tomography (CT) scan in 2005, that silent CVAs can show up on a CT scan but that we do not have such a CT scan and that the Veteran has not had symptoms of a CVA since his diabetes diagnosis in September 2011.  The VA physician further reasoned that the Veteran's blood pressure had been under good control and had been mostly out of control due to sporadic compliance with medications.  

With regards to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, a VA physician opined in a November 2015 opinion that it was less likely than not (50 percent or greater probability) that the Veteran's erectile dysfunction had been aggravated by his diabetes mellitus as the cause of the Veteran's erectile dysfunction was multi-factorial.  The physician reasoned that the Veteran had been on antihypertensive medications for years, that he had reported problems with erectile dysfunction after taking such medications, and his long-standing smoking had caused peripheral vascular disease (e.g., moderate arterial disease due to obstruction in both lower extremities on a January 2015 arterial study) as well as adversely affected his genital circulation.  The physician further reasoned that the Veteran only had diabetes for four years and that it was well-controlled on minimal medication.

With regards to chronic kidney disease as secondary to service connected diabetes mellitus, the VA physician opined in a November 2015 opinion that the cause of the Veteran's chronic kidney disease was more likely than not his nonservice-connected hypertension as he never had any proteinuria or kidney damage.  The physician also reasoned that the Veteran's chronic kidney disease was diagnosed in March 2011, prior to his diagnosis of diabetes in September 2011.  A VA physician opined in a January 2017 addendum opinion that the Veteran's chronic kidney disease was more likely than not from his long-standing, frequently out-of-control hypertension as he has never had proteinuria.  

These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. No contrary medical opinion is of record.

The Board notes that the Veteran has contended that his chronic kidney disease, a CVA, hypertension and/or erectile dysfunction are the result of his service and/or his service-connected diabetes mellitus, and that his representative has generally alleged on his behalf that these disabilities was the result of his service and/or service-connected diabetes mellitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's chronic kidney disease, a CVA, hypertension and/or erectile dysfunction and any instance of his service and/or service-connected diabetes mellitus to be complex in nature.   Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Specifically, while the Veteran is competent to describe his current symptoms and his representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issued.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.

In its December 2017 Informal Hearing Presentation, the Veteran's representative appears to argue that there is a relationship between diabetes mellitus and kidney disease, a CVA, hypertension and/or erectile dysfunction.  Specifically, the Informal Hearing Presentation contained excerpts of internet articles addressing such disabilities.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).   Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)).  

In this case, the medical article excerpts cited by the Veteran's representative only provide general information as to the possibility that a possible relationship exists between diabetes mellitus and chronic kidney disease, a CVA, hypertension and/or erectile dysfunction.  These excerpts are not accompanied by any corresponding clinical evidence specific to the Veteran and do not suggest that his chronic kidney disease, a CVA, hypertension and/or erectile dysfunction was related to his service and/or caused or aggravated by his service-connected diabetes mellitus with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Moreover, the copied articles appear to be excerpts from internet websites and some of the excerpts were provided without attribution.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

Therefore, chronic kidney disease, a CVA, hypertension and erectile dysfunction are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicide agents; hypertension did not manifest within one year of service discharge; and they are not caused or aggravated by the Veteran's service-connected diabetes mellitus.  Consequently, service connection for such disorders is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for chronic kidney disease, a CVA, hypertension and/or erectile dysfunction.  As such, that doctrine is not applicable in the instant claims, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R.        § 3.102; Gilbert, supra. 

C.  Loss of Use of a Creative Organ

The Veteran also asserts that he is entitled to SMC for loss of use of a creative organ.  SMC is available if a veteran, as a result of a service-connected disability, has lost the use of a creative organ.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).   In this case, the Veteran has erectile dysfunction, but this has not been found to be service connected.  As such, SMC for loss of use of a creative organ is not warranted. 


















(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic kidney disease, to include as secondary to service connected diabetes mellitus, type II, is denied.

Service connection for a CVA, to include as secondary to service connected diabetes mellitus, type II, is denied.

Service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus, type II, is denied.

SMC for the loss of use of a creative organ is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


